DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure is objected to because of the following informalities:
		Paragraph 0046, line 6 recites “…pivoting pedal 202, which extends from a reward portion of a base of the stem 98…” The word “reward” appears to be a typo and should be amended to “rearward”.
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3, line 2 recites “…the intermediate section includes a flexible latch and an other of the upper section and the…” The upper section and intermediate section have already been disclosed, thus, this may be amended to recite “…the intermediate section includes a flexible latch and the other of the upper section and the…”
	Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (GB2419807) and Kasper (US6167587) which is incorporated herein by reference in its entirety.

	Regarding claim 1, Johnson and Kasper disclose a surface cleaning apparatus (Johnson Column 10, lines 6-9 “The extraction cleaner 10 comprises many of the elements of the extraction cleaner shown and described in U.S. Patent No. 6,167,587 to Kasper, which is incorporated herein by reference in its entirety.”), comprising: 
	a housing (Johnson Figure 1 Element 12, 22, 14, 20, and 30) including an upright assembly (Johnson Figure 1 Element 12, 20, 22, and 30) and a base assembly (Johnson Figure 1 Element 14) moveably mounted to the upright assembly (Kasper Figure 6 shows the handle assembly of Figure 1 in a tilted position), the upright assembly comprising a set of sections selectively coupled together to form a stalk (Johnson Figure 7 shows the upright assembly separated into a set of sections 22, 32, and 30); 
	a fluid container provided on the housing (Johnson Column 7, lines 14-15 “A fluid supply chamber associated with the base module for holding a supply of cleaning fluid”; 
	a fluid distributor provided in the base assembly in fluid communication with the fluid container (Johnson Column 7, lines 12-13 “In one embodiment, the portable surface cleaning apparatus comprises a fluid dispensing system that includes a fluid dispenser associated with the base module for applying cleaning fluid to a surface to be cleaned”); 
	a working air path through the housing (Johnson Column 7, lines 18-21 “In a further embodiment, the recovery container further comprises an air-fluid separator to remove fluids from the working air and deposit fluids in the recovery container and an outlet opening for exhausting separated air from the recovery container.”); 
	a recovery container provided on the housing and defining a portion of the working air path (As addressed above in Johnson, column 7, lines 18-21 disclose the recovery container comprises an air-fluid separator to remove fluids from the working air and deposit the fluids in the recovery container and an outlet opening for exhausting separated air from the recovery container.”; 
	a suction source provided on the housing and defining a portion of the working air path (Johnson Column 5, lines 2-6 “…a vacuum source in fluid communication with the recovery container for generating a flow of working air from the suction nozzle through the working air conduit and through the recovery container to thereby draw debris from a surface to be cleaned through the suction nozzle and working air conduit and into the recovery container.”); and 
	a suction nozzle provided on the base assembly (Johnson Column 4, line 24 “…a suction nozzle associated with the base module…”).

	Regarding claim 2, Johnson and Kasper discloses the surface cleaning apparatus of claim 1 wherein the set of sections comprise an upper section having a handgrip, an intermediate section, and a lower section having a set of wheels. See annotated drawing below

    PNG
    media_image1.png
    644
    329
    media_image1.png
    Greyscale


	Regarding claim 7, Johnson and Kasper discloses the surface cleaning apparatus of claim 2, further comprising a valve (Kasper Figure 17 Element 134) fluidly connected between the fluid container (Kasper Figure 17 Element 49) and the fluid distributor (Kasper Figure 17 Element 100), the valve operable between a closed position and an opened position for providing fluid from the fluid container to the fluid distributor (Kasper Column 13, lines 25-34 “The conduit 138 includes a trigger valve 134 having a displaceable valve member actuable by a trigger assembly 430, as best shown in FIG. 4, for selectively supplying the in-line heater 54 with pressurized cleaning solution. The trigger assembly 430 includes a switch 432 mounted conveniently within the closed loop grip 18 of the upright handle assembly 16, through which the user can depress the switch for actuating a manual link 434 for displacing the valve member in the trigger valve 134, thereby allowing fluid to flow to the inlet port 72 of the in-line heater 54.”) and an actuator for selectively opening the valve (Kasper Figure 4 Element 430 includes 432 and 434 for displacing the valve member in the trigger valve 134).

	Regarding claim 8, Johnson and Kasper disclose the surface cleaning apparatus of claim 7 wherein the actuator (Kasper Figure 4 Element 430) comprises a push rod (Kasper Figure 4 Element 434) configured to selectively open the valve (Kasper Column 13, lines 28-34 “The trigger assembly 430 includes a switch 432 mounted conveniently within the closed loop grip 18 of the upright handle assembly 16, through which the user can depress the switch for actuating a manual link 434 for displacing the valve member in the trigger valve 134, thereby allowing fluid to flow to the inlet port 72 of the in-line heater 54.”) and a user-engageable trigger (Kasper Figure 4 Element 432) operably connected to the push rod.

	Regarding claim 9, Johnson and Kasper disclose the surface cleaning apparatus of claim 8 wherein the push rod is a multi-segment push rod (Kasper Figure 4 Elements 432 and 434 are two segments of the push rod for actuating the valve).

	Regarding claim 10, Johnson and Kasper disclose the surface cleaning apparatus of claim 9 wherein the user-engageable trigger is located on the upper section (Kasper Figure 4 shows the trigger Element 432 is located in the handgrip portion of the upper section) and the fluid distributor is located within the lower section (Kasper Figure 17 shows the fluid distributor Element 100).

	Regarding claim 13, Johnson and Kasper disclose the surface cleaning apparatus of claim 1, further comprising a pedal assembly (Kasper Figure 2 Element 21) provided in the housing and configured to selectively allow pivotal motion of the upright assembly with respect to the base assembly until released (Kasper Figure 5 shows the cleaner in the upright position and Figure 6 shows the cleaner being pivoted into an in-use position. Column 10, lines 32-58 “The handle assembly 16 is releasably locked against rotation from its upright position by a latch assembly 21, which is pivotably mounted to the rear portion of the base module 14 adjacent the rotational union of lower leg 564. The latch assembly 21 includes an upright lower portion which is pivotally mounted to the base module 14 at a rear corner thereof and an upper portion which extends upwardly and rearwardly of the lower portion. A molded-in spring arm extends rearwardly from the lower portion of the latch assembly 21 and bears against a rear portion of the base module 14 to bias the lower portion forwardly and against the rear portion of the lower leg 564. The upper end of the lower portion of the latch assembly 21 forms a horizontal latching surface which bears against the rear portion of the lower leg 564 and engages projections thereon to lock the handle in the upright position in a conventional fashion. Thus, as the handle assembly 16 is pivoted upright, the rear portion of the lower leg 564 rides along the horizontal latching surface until the edge catches the projection on the rear portion of the lower leg 564, at which point the handle assembly 16 is locked upwardly. To release the latch assembly 21, the user pushes the step downwardly and against the bias of the molded-in spring to release the horizontal latching surface from the projection. The latching mechanism is conventional and forms no part of the invention of this application. Any conventional latching mechanism can be used with the handle and base module in the invention.”).

Claim(s) 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan (US20030051309).

	Regarding claim 16, Morgan discloses a surface cleaning apparatus (Abstract), comprising: 
	a housing (Figure 1 Element 40) including an upright assembly forming a stalk (Figure 1 Element 42) and a base (Figure 1 Element 44) mounted to the upright assembly and adapted for movement across a surface to be cleaned (Paragraph 0081, lines 3-6 “The hard floor cleaning unit 40 comprises an upright handle assembly 42 pivotally connected to the rear portion of a base assembly 44 that moves and cleans along a surface.”); 
	a working air path through the housing (Paragraph 0081, lines 15-18 “The handle assembly 42 includes a recovery tank 53 for collecting the particles and/or fluid picked up by the nozzle assembly 62 and a solution tank 43 containing cleaning solution for distribution on the floor.”); 
	a recovery container (Figure 1 Element 53) provided on the housing and defining a portion of the working air path (As disclosed above regarding the working air path through the housing, recovery container 53 collects particles and fluid picked up by nozzle assembly 62); 
	a suction source (Figure 3A Element 632) provided on the housing and defining a portion of the working air path (Paragraph 0122, lines 13-18 “When the hard floor cleaning unit 40 is used in the dry mode, the large objects drawn into the recovery tank 53 by the suction motor assembly 632 collect on the bottom 601 and small objects or particles such as dust are filtered out by the screen 583 and pleated filter 562 and prevented from entering the motor area.”); and 
	a pedal assembly (Figure 2C Elements 206, 210, 214, and 215) provided in the housing (Figure 1 shows Element 206 in the housing Element 40) and configured to selectively allow pivotal motion of the upright assembly with respect to the base until released (Paragraph 0100, lines 1-4 “As shown in FIG. 2C, a handle release pedal 206, hinged to the frame 52 at its inner end, is provided to move the stop member 194 out of the way of the right ear 48 to allow the handle assembly 42 to pivot downwardly.”), the pedal assembly comprising: 
	a pivoting pedal (Figure 1 Element 206) extending from a rear of the housing (See annotated drawing below), the pivoting pedal including an actuating surface (See second annotated drawing below) coupled to an axle (Figure 2C Element 192) via a first arm member (See second annotated drawing below) and a second arm member (Figure 2C Element 210) extending away from the axle (Figure 15B shows Element 210 extending away from axle 215 toward the center of the base assembly), the axle rotatably mounted to a portion of the upright assembly (Paragraph 0100, lines 1-4 and 14-16 “As shown in FIG. 2C, a handle release pedal 206, hinged to the frame 52 at its inner end, is provided to move the stop member 194 out of the way of the right ear 48 to allow the handle assembly 42 to pivot downwardly.” “ In particular, as best illustrated in FIG. 15B, the torsion spring 214 is inserted around a pin 215 integrally molded to the inner side of the pedal 206.” Upright assembly 42 is pivotally connected to frame 52 which pedal 206 is hinged to and axle 215 is molded to pedal 206); 
	a sliding latch (Figure 2C Element 190) operably coupled to the second arm member of the pivoting pedal (Figure 14B shows the second arm member Element 210 is operably coupled to Element 212 of sliding latch 190) and moveable between a locked position wherein a portion of the sliding latch engages the base (Figure 14A shows Element 194 of Element 190 in the locked position against base portion 204) and a released position (Figure 14B shows Element 194 of Element 190 in the released position); and 
	a biasing mechanism (Figure 2C Element 196) configured to bias the sliding latch into the locked position (Paragraph 0099, lines 13-17 “At this position as shown in FIG. 15B, the stop member 194 is flexed back from the biasing force of the spring 196 and laterally abuts the straight front side 204 of the right ear 48, preventing the handle assembly 42 from moving back down.”).

    PNG
    media_image2.png
    294
    444
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    674
    706
    media_image3.png
    Greyscale


	Regarding claim 17, Morgan discloses the surface cleaning apparatus of claim 16 wherein the second arm member further comprises a catch at a distal end spaced from the axle (See annotated drawing below. Second arm member comprises a catch at a distal end spaced from the axle), the catch configured to retain a portion of the sliding latch (The catch of second arm member 210 retains portion 212 of the sliding latch 190).

    PNG
    media_image3.png
    674
    706
    media_image3.png
    Greyscale


	Regarding claim 18, Morgan discloses the surface cleaning apparatus of claim 17 wherein the sliding latch further comprises a protrusion (See annotated drawing above in claim 17 rejection, protrusion portion 212 of Sliding latch 190) located at a first end (The first end is the end having protrusion portion 212), the protrusion retained by the catch of the second arm member (Figure 14A and 14B shows the protrusion 212 retained by second arm member 210), and a detent (See annotated drawing above and Figure 14A and 14B show Detent Element 194) located at a second end (The second end is the end of sliding latch 190 having detent 194), the detent configured to engage a portion of the base in the locked position (Figure 14A shows the detent engaging portion 204 in the locked position).

	Regarding claim 19, Morgan discloses the surface cleaning apparatus of claim 16, further comprising a fluid delivery system for storing cleaning fluid and delivering the cleaning fluid to the surface to be cleaned (Paragraph 0081, lines 15-18 “The handle assembly 42 includes a recovery tank 53 for collecting the particles and/or fluid picked up by the nozzle assembly 62 and a solution tank 43 containing cleaning solution for distribution on the floor.” Solution tank 43 holds cleaning solution for distribution on the floor), comprising: 
	a fluid container (Figure 3A Element 43); 
	a fluid distributor (Figure 30A Element 246) provided in the base in fluid communication with the fluid container (Paragraph 0131, lines 4-6 “Supply tube 328 provides a valved release of cleaning solution from the reservoir volume 334 and the supply tank 43 to the cleaning solution distributor 246.”); 
	a flow control assembly (Figure 29A Element 340) fluidly connected between the fluid container and the fluid distributor (Paragraph 0134, lines 1-6 “The solution release valve 340 is operated by pressing downward upon the elastomeric release valve member 350 by a push rod 360 thereby deflecting the center of flange 356 downward urging nose 354 downward and away from valve seat 342 permitting the passage of cleaning solution therethrough into discharge port 346 and tube 328.”), the flow control assembly operable between a closed position (Paragraph 0134, lines 7-10 “Energy stored within flange 356, as a result of being deflected downward will, upon release of the force applied to push rod 360, return the valve to its normally closed position as illustrated in FIG. 29A.”) and an opened position (As addressed above, paragraph 0134, lines 1-6 disclose that solution release valve 340 is pressed downward to permit passage of cleaning solution through discharge port 346 and tube 328)  for providing fluid from the fluid container to the fluid distributor (Paragraph 0134, lines 1-6 “Supply tube 328 provides a valved release of cleaning solution from the reservoir volume 334 and the supply tank 43 to the cleaning solution distributor 246.”); and 
	an actuator (Figure 3B Elements 368 and 360) for selectively opening the flow control assembly (Paragraph 0135, lines 9-12 “This arrangement aids in guiding the push rod 360 directly over the valve member 350 (FIG. 29A) as it moves longitudinally. The upper end 366 of push rod 360 is pivotally attached to trigger 368.”).

	Regarding claim 20, Morgan discloses the surface cleaning apparatus of claim 19 wherein the actuator comprises a multi-segment push rod (Figure 3B Element 360 comprising segments 364, 363, 366, and 367) configured to selectively open the flow control assembly (Paragraph 0134, lines 1-3 “The solution release valve 340 is operated by pressing downward upon the elastomeric release valve member 350 by a push rod 360…”) and a user-engageable trigger (Figure 3B Element 368) operably connected to the multi-segment push rod (Paragraph 0137, lines 8-11 “Upon the operator squeezing the trigger 368, elastic arms 369 yield thereby permitting counterclockwise rotation of trigger 368 about the pivot 370 with a resulting downward movement of the push rod 360.”).


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson incorporating Kasper and in view of Henderson (US8943647).

	Regarding claim 3, Johnson and Kasper fail to explicitly disclose the surface cleaning apparatus of claim 2 wherein one of the upper section and the intermediate section includes a flexible latch and the other of the upper section and the intermediate section includes a receiver adapted to receive the flexible latch. (Johnson Column 11, lines 18-23 and Column 12, lines 1-2 “In the preferred embodiment, the upper handle portion 22 is snap fit to the lower handle portion 20, although the upper handle portion 22 can be attached to the lower handle portion 20 through conventional pins, threaded fasteners, or other suitable fastening devices well-known in the art and as disclosed in U.S. Patent No. 6,108,862 to Frederick. A mounting pedestal 24, as best seen in Figs. 2 and 3, extends from the upper end of the lower handle portion 20 and mates with a receptacle (not shown) in the upper handle portion 22 to rigidly attach the upper handle portion 22 to the lower handle portion 20.” The upper handle portion 22 is snap fit to the lower handle portion 20 and a mounting pedestal 24 extends from the upper end of the lower handle portion 20 and mates with a receptacle in the upper handle portion 22 to rigidly attach the upper handle portion 22 to the lower handle portion. Johnson does not disclose the structure of the latch or receiver portion.)
	
	Henderson teaches wherein the intermediate section includes a flexible latch (Figure 10 Element 132 and 148) and the upper section includes a receiver (Figure 10 Element 156) adapted to receive the flexible latch (Figure 10 shows the groove 156 receiving projection 148).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson to incorporate the teachings of Henderson to provide a flexible latch on the intermediate section and a receiver on the upper section adapted to receive the flexible latch. Doing so would allow the upper and intermediate sections to be rigidly connected during use and detachable when the sections are to be separated for storage or maintenance.


	Regarding claim 4, Johnson and Kasper in view of Henderson teaches the surface cleaning apparatus of claim 3 wherein the flexible latch includes a catch having a first profile (Henderson Latch 148 has a catch having a first profile that fits into the receiver to keep the upper and intermediate section connected) and the receiver includes a recess or opening having a complementary profile adapted to receive the catch therein (Henderson The upper section has a recess that receives the latch 148).

	Regarding claim 5, Johnson and Kasper in view of Henderson the surface cleaning apparatus of claim 3 wherein the flexible latch is operably coupled to a button (Henderson Figure 10 Element 132) and force provided by a user on the button moves the flexible latch out of engagement with the receiver (Henderson Column 5, lines 32-38 “When a force F1 is applied to the foot pedal 132 to actuate (e.g., depress) the foot pedal 132 , as shown in FIG. 10, the ramped surface 152 of the foot pedal 132 slides along the ramped surface 144 of the wedge 136 to move the wedge 136 against the bias of the biasing member 140 . The projection 148 of the wedge 136 slides out of the groove 156 ( FIG. 8) in the extension tube 44 to release the handle assembly 32.”)

	Regarding claim 6, Johnson and Kasper in view of Henderson teaches the surface cleaning apparatus of claim 3 wherein the set of sections snap together without tools or fasteners (Johnson Column 16, lines 19-24 and Column 17, lines 1-9 ” To prepare the extraction cleaner 10 for use, the various components thereof are removed from the carton 70 for assembly. The base module 14 and the lower handle portion 20 is prepared by rotating the pivot section 32 about the hinge 34 from the folded position to the upright position. During rotation, the strengthening flanges 36 are inserted into the seats 38, the hook 56 engages the shoulder 44 to engage the snap lock assembly 40, and, if provided, reinforcing fasteners (not shown) are installed to form the lower handle portion 20. At the same time, the electrical controls and any operating linkages are connected. In particular, the female connector 88 receives the male connector 82 to establish the electrical path from the electrical switch 82 to the motor 80.
After completing the assembly of the pivot section 32 to the base section 30, the upper handle portion 22 is attached to the lower handle portion 20 by means of the mounting pedestal 24 to form the handle assembly 12 with any electrical control wiring and mechanical linkages between the upper and lower handle portions 22, 20 operably connected.” The intermediate section connects to the lower section by a pivot and a snap lock assembly. The upper section connects to the intermediate section by a latch and receiver disclosed by Johnson. Both connections do not require any tools or fasteners such as screws or bolts).

Claim(s) 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson incorporating Kasper and in view of Morgan (US2003051309).
	
	Regarding claim 11, Johnson and Kasper disclose the surface cleaning apparatus of claim 1, but fails to disclose wherein the suction nozzle is selectively mounted on the base assembly via at least one latch that prevents the suction nozzle from accidentally releasing from the base assembly and allows for removal without tools.

	Morgan teaches wherein the suction nozzle is selectively mounted on the base assembly (Figure 2B Element 62 nozzle assembly is removably secured to Element 52 the frame) via at least one latch (Figure 2B Element 110) that prevents the suction nozzle from accidentally releasing from the base assembly (Paragraph 0088, lines 1-4 “Referring back to FIG. 6, the nozzle assembly 62 includes a pair of slide latches 110 on opposite sides of the nozzle assembly 62 for removably securing the nozzle assembly 62 to the frame 52 (FIG. 2B).”) and allows for removal without tools (Slide latches 110 require no tools to allow for removal of the nozzle 62).

		It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson and Kasper to incorporate the teachings of Morgan to provide the suction nozzle being selectively mounted on the base assembly via a latch that allows removal without tools. Doing so would allow for the nozzle to be removably attached by a latch that did not require tools for releasing the nozzle for quick maintenance if the nozzle becomes clogged with debris.


	Regarding claim 12, Johnson and Kasper in view of Morgan teaches the surface cleaning apparatus of claim 11 wherein the at least one latch is a snap-fit latch (Morgan Figure 6 shows latch 110 comprises hook 116 and stop 118 which provides a snap-fit to prevent the latch from disengaging from holder 114).

	Regarding claim 14, Johnson and Kasper disclose all elements of the current invention except wherein the pedal assembly includes a pivoting pedal extending from a rear of the base assembly, a sliding latch operably coupled to the -23-71189-5009pivoting pedal and moveable between a locked position, and a released position and a biasing mechanism configured to bias the sliding latch into the locked position.

	Morgan teaches wherein the pedal assembly (Figure 2C Elements 206, 190, 192, 194, 196, and 212) includes a pivoting pedal (Figure 2C Element 206) extending from a rear of the base assembly (See annotated drawing below), a sliding latch (Figure 2C Element 190) operably coupled to the -23-71189-5009pivoting pedal and moveable between a locked position (Figure 14A shows Element 194 of Element 190 in the locked position), and a released position (Figure 14B shows Element 194 of Element 190 in the released position) and a biasing mechanism (Figure 2C Element 196) configured to bias the sliding latch into the locked position (Paragraph 0099, lines 5-9 “In particular, with reference to FIGS. 15A and 15B, a torsion spring 196, inserted around the lever 198, is secured between the frame 52 and lock plate 190 and biases the stop member 194 to extend inwardly and abut the right ear 48.”).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson and Kasper to incorporate the teachings of Morgan to provide a pedal assembly including a pivoting pedal with a sliding latch moveable between a locked and released position and a biasing mechanism to bias the latch into the locked position. Doing so would allow a pedal assembly to allow movement of the upright assembly to be pivoted between an upright locked position and a tilted in-use position.


    PNG
    media_image2.png
    294
    444
    media_image2.png
    Greyscale


	Regarding claim 15, Johnson and Kasper in view of Morgan teaches the surface cleaning apparatus of claim 14 wherein the pivoting pedal further comprises an actuating surface (Figure 1 the outer surface of Element 206 is the actuating surface) coupled to an axle (Figure 2C Element 192) via a first arm member (Figure 2C Element 212) and a second arm member (Figure 2C Element 194) extending away from the axle (Figure 2C shows Element 194 extending away from the axle 192 toward the center of the base assembly), the second arm member including a portion that is operably coupled to the sliding latch (Figure 14B shows the second arm member Element 194 includes a portion coupled to sliding latch Element 190).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sepke et al. (US7159271) discloses a wet extraction cleaning device having a base assembly, an operating handle pivotally attached to the base, a supply tank, and a recovery tank. Lenkiewicz (US20050050672) discloses an upright deep cleaner including a base housing pivotally connected to an upright handle, the upright handle carrying a liquid supply tank and the base housing including a recovery tank. .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723